Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 17 are amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Authorization for this examiner’s amendment was given in a telephone interview with Raymar Farid 04/31/2021.
The application has been amended as follows 
a.	Claims 10-16 are cancelled.

Election-Restrictions
Claims 19 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.1 04.

Allowable Subject Matter
Claims 1-9 and 17-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Regarding claims 1, and 17, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: wherein a width of the second conductor layer decreases from the first conductor layer to a width smaller than a minimum width of the first conductor layer, as 
(i) Jeong et al. (US 20150170823 A1)  substantially teaches  (see Fig. 2) a magnetic body including an insulation substrate;  an internal coil part disposed on at least one surface of the insulation substrate;  and an external electrode disposed on an end surface of the magnetic body and connected to the internal coil part, wherein 
the internal coil part includes a first coil pattern disposed on the insulation substrate and a second coil pattern disposed to coat the first coil pattern, and a ratio a/b is less than 1 where a represents a width of an upper surface of the first coil pattern and b represents a width of a lower surface of the first coil pattern (see Abstract, para 0044, 0065).
	(ii) Heo et al. (US 20160071643 A1) substantially teaches (see Fig. 1) an insulating substrate; and a coil pattern, wherein the coil pattern includes: a first plating part formed at least one surface among top and bottom surfaces of the insulating substrate, wherein a top side thereof has the shape of a taper; and a second plating part formed to encompass the first plating part and to correspond to a shape of the 
first plating part (See claim 1)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.


/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837